(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Por ouanto, el apelante en este caso fué acusado y convicto de un delito de falsa representación y condenado a la pena de un año de cárcel;
Por cuanto, la única cuestión levantada por el apelante es la de que él no estuvo durante el juicio asistido de abogado; que la corte no le advirtió de su derecho constitucional a tenerlo; y que él no renunció inteligentemente dicho derecho;
Por cuanto, el apelante no ha elevado ante esta corte la trans-cripción de la evidencia y del legajo de la sentencia ante nos no *1013aparece afirmativamente que el acusado ño estuviese representado por abogado en el acto del juicio o que la corte dejase de advertirle en cuanto a su derecho;
Poe Cuanto, el apelante no ba establecido hechos suficientes para controvertir la presunción de regularidad que lleva consigo toda sentencia de una corte de justicia. Franzeen v. Johnston, 111 F. (2d) 817.
POR no tanto, se desestima el recurso y se confirma la sentencia recurrida que dictó la Corte de Distrito de Bayamón el día 8 de abril de 1940.